Citation Nr: 1550070	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Entitlement to service connection for a right knee disability.
 
2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.
 
3. Entitlement to service connection for a left shoulder disability.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife

ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from May 1962 to July 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran subsequently moved to Georgia and in October 2015, he testified before the undersigned at a Travel Board hearing at the RO in Atlanta, Georgia.  A transcript of the hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. The evidence is at least evenly balanced as to whether the Veteran's postoperative residuals of a right knee replacement and arthritis are related to service.
 
2. The evidence is at least evenly balanced as to whether the Veteran's postoperative residuals of a left knee replacement and arthritis are secondary to a right knee disability.
 
 
CONCLUSIONS OF LAW
 
1.  With reasonable doubt resolved in favor of the Veteran, right knee arthritis and resulting postoperative knee replacement residuals were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  With reasonable doubt resolved in favor of the Veteran, left knee arthritis and resulting postoperative knee replacement residuals were proximately due to or the result of a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veteran contends that he injured his right knee after falling off of a ladder while in service, which resulted in an abnormal gait and subsequently caused a left knee disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).
 
VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.
 
While service treatment records show that in March 1965 he fell off a ladder and suffered a right knee strain, they are otherwise negative for evidence of knee problems.  Post service treatment records show current diagnoses of bilateral knee osteoarthritis and reveal that the Veteran had a right total knee replacement in 2004 and a left total knee replacement in 2008.  
 
There are two medical opinions regarding these issues.  After reviewing the claims file and examining the Veteran, a March 2011 VA registered nurse practitioner concluded that it was not likely that the Veteran's current bilateral knee disabilities were related to service.  As to the right knee, the nurse practitioner observed that service treatment records showed only one right knee injury and that there was "no medical evidence showing chronicity of the condition or continued treatment" for the right knee from 1966 to 1999.  Further, she determined that it would be speculative to conclude that any left knee disorder had been caused by the right knee disability because degenerative joint disease was equal in both knees, because there was no medical evidence of treatment for either knee until the 1990s, and because private treatment records indicated that the left knee was "only intermittently a problem."
 
In contrast, in March 2013, Mark Davis, M.D., a board certified orthopedic surgeon, "unequivocally" concluded that the Veteran's right knee replacement was a direct result of his in-service injury and estimated that there was a 51 percent chance that left knee degeneration had been caused by the right knee disability.  Prior to rendering his opinion, Dr. Davis thoroughly examined the appellant and considered his relevant medical history, to include the in-service right knee injury, a 1988 right knee arthroscopy, the 2004 right knee replacement (which Dr. Davis performed), and the 2008 left knee replacement.
 
Both opinions are somewhat flawed.  The March 2011 VA examiner appeared to impermissibly consider the lack of medical evidence of treatment for many years to be dispositive despite the Veteran's credible statements that he had continuous right knee symptoms since service.  Although there is no requirement that the examiner comment on every favorable piece of evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), the examiner's emphasis on the lack of medical evidence without considering the possibility that the Veteran had symptoms but did not seek treatment lessens the probative value of the opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [a veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

As to the left knee, the March 2011 nurse practitioner's characterization of the disorder as being "only intermittently a problem," significantly understates its severity in light of the 2008 total left knee replacement.
 
As the Veteran's orthopedic surgeon, Dr. Davis has more experience with both knee injuries in general and the appellant's knee injuries in particular.  At the same time, however, while Dr. Davis considered a more accurate picture of the Veteran's medical history, his conclusions lacked fully supported rationales.
 
Weighing the above, there is one negative opinion from a nurse practitioner with a flawed rationale and one positive opinion from a board certified orthopedic surgeon familiar with the Veteran's medical history but lacking a fully supported rationale.  Hence, the evidence is at least evenly balanced as to whether right knee arthritis and resulting postoperative knee replacement residuals were the result of the in-service knee strain.  It is also at least evenly balanced as to whether left knee arthritis and resulting postoperative knee replacement residuals were caused by the right knee disability.  As the reasonable doubt created by the evidence being at least in equipoise must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, No. 12-2764 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")
 
 
ORDER
 
Entitlement to service connection for a right knee disability is granted.
 
Entitlement to service connection for a left knee disability is granted.
 
 
REMAND
 
Regarding the claimed left shoulder disorder, service treatment records show an April 1965 impression of left shoulder bursitis.  March 2011 X-rays reveal degenerative changes in the left shoulder.  At the October 2015 hearing, the Veteran testified that he had continued to experience left shoulder problems after leaving service and that although he had received physical therapy for the shoulder, those records were lost when Hurricane Charley passed through Punta Gorda, Florida.
 
In March 2011, the VA examiner opined that it was less likely than not that the appellant's left shoulder disability was related to service because the service treatment records showed only a single treatment for the left shoulder and because there was no evidence of continued treatment from 1966 to 1999.  Here, the examiner again considered the lack of medical evidence of treatment for many years to be dispositive despite the Veteran's competent statements that he has experienced continuous left shoulder problems since service and his plausible explanation for their absence.  An addendum opinion is therefore required.
 
Additionally, there may be outstanding treatment records.  Prior to rendering the opinion, the March 2011 VA examiner stated that she had reviewed VA treatment records.  Currently there are no VA treatment records associated with the claims file besides the March 2011 examination report.
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran to clarify whether he has received any VA treatment for his left shoulder and, if so, he should identify the locations and dates of treatment.  Thereafter, obtain all identified records.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the March 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
 
The examiner must opine whether it is at least as likely as not that any current left shoulder disability is in any way related to service.  The examiner must consider the Veteran's competent statements that he has experienced continuous left shoulder problems since service.
 
3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


